DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "atomizer" (Claims 1 and 3), , “nozzle” (Claim 5), and “liquid line” (Claim 5), must be shown or the features canceled from the claims.  Additionally, “wherein the proximal end of the clip body is attached to an exhaust end of a blower” (Claim 1) and “the means of attachment between each of the blower attachment and blower is a clamp” (Claim 2), must be shown or the features canceled from the claims, since it appears that Fig. 3 shows the clip body floating in space next to the exhaust end of a blower and a clamp.  No new matter should be entered.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “37” has been used to designate both the backstop (Fig. 1) and the hose clip (Fig. 2).  
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "37" (Fig. 2) and "72" (Fig. 1) have both been used to designate the "hose clip”.  
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: Items #20, #21, and #38.

Specification
The disclosure is objected to because of the following informalities:
In Paragraph 8 Line 3 of the Specification “such sprayer tend” should be revised to “such sprayers tend” to ensure proper grammar.
In Paragraph 35 Line 3 “Hose” should be replaced with “Nozzle” to be consistent with Paragraph 31 Line 1 which states “comprising nozzle 20”.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because as written it is drawn to a product (“a blower attachment” in Line 1) and a process (“wherein the proximal end of the clip body is attached to an exhaust end of a blower, wherein the hose runs through the clip body via a collar, the hose ends in an atomizer and such atomizer is fixed into a hose hole” in Lines 2-4).  To overcome this objection Claim 1 should be revised to remove 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it states “A blower attachment comprising a hose attaching a tank containing liquid to a clip body with a proximal end and a distal end” (Lines 1-2) and it is unclear as to whether the tank containing liquid and the clip body are being positively recited and claimed as being part of the blower attachment.  Based on the specification (Paragraph 31), Fig. 1, and Fig.2, the blower attachment comprises a clip body but does not comprise a hose or a tank.  Additionally Claim 1 is indefinite because it states “wherein the hose runs through the clip body via a collar, the hose ends in an atomizer and such atomizer is fixed into a hose hole” (Lines 3-4) and it is unclear as to whether the collar and hose hole are being positively recited and claimed as part of the blower attachment.  Based on the specification (Paragraph 31) and Fig. 1 the collar and the hose hole are part of the blower 
Claims 2-5 depend on Claim 1, therefor they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 1 is indefinite.
Claim 2 is also indefinite because it states “the means of attachment between each of the blower attachment and blower is a clamp” (Lines 1-2) and there is improper antecedent basis for “the means of attachment between each of the blower attachment and blower” in the claim.  Also, it is not clear if “a clamp” is being positively recited as being part of the blower attachment or not.  Based on the specification (Paragraph 13) the clamp is part of the blower attachment.  Additionally, the term “each” implies that there is more than one blower attachment and more than one blower, however based on the claims, specification, and drawings, there is only one blower attachment and one blower.  For the purpose of examination Claim 2 will be interpreted to state “The blower attachment of claim 1, further comprising a clamp and a clamp slot, and where a means of attachment between the blower attachment and the blower is the clamp”.
Claims 4 depends on Claim 2, therefor it is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 2 is indefinite.
Claim 3 is also indefinite because it states “the point of attachment between the atomizer and hose comprises an approximately right angle” (Lines 1-2) and there is improper antecedent basis for “the point of attachment between the atomizer and hose” in the claim.  Furthermore, it is not clear where “the point of attachment” is located since the atomizer is not shown in the drawings.  Also, the 
Claim 4 is also indefinite because it states “wherein the air barrier comprises a flat side allowing a user to lay the blower and attachment down flat” (Lines 1-2) and there is improper antecedent basis for “the air barrier” in the claim.  Furthermore, the drawing and specification do not disclose where “the air barrier” is located.  Additionally, it is not clear if “attachment” is referring to “the means of attachment” or “the blower attachment” of Claim 2 from which it depends.  For the purpose of examination, Claim 4 Lines 1-2 will be interpreted to state “wherein an air barrier comprises a flat side allowing a user to lay the blower and blower attachment down flat”, and an air barrier will be interpreted to be a portion of the blower or blower attachment that is exposed to outside air.
Claim 5 is also indefinite because it states “a liquid line connecting the pressurized tank to the nozzle” (Line 1) and there is improper antecedent basis for “the nozzle” in the claim.  It is not clear if “the nozzle” is “an atomizer” from Claim 1 Line 4 or if it is something else.  Furthermore, it is not clear if “a liquid line” is the same as “a hose” from Claim 1 Line 1 or if it is something else, as the drawings and specification do not call out where the liquid line is located.  Additionally, it is not clear if “a pressurized tank” is “a tank” from Claim 1 Line 1 or if it is something else.  Also, it is not clear if “a leaf blower” is “a blower” from Claim 1 Line 3 or if it is something else.  For the purpose of examination Claim 5 will be interpreted to state “A liquid atomizing and dispersal system comprising the blower attachment, hose, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected as being anticipated by US PGPUB 2018/0014525 A1 to Bennington ("Bennington"). 
Regarding Claim 1, Bennington discloses (Fig. 2) a blower attachment (apparatus #100) comprising a hose (feed conduit #106) attaching a tank containing liquid (Paragraph 0012 “Feed conduit 106 is to be connected to a supply of a fluid (not shown) to be dispensed”, the supply of fluid is understood to be a tank containing liquid) to a clip body (chassis #108) with a proximal end (See annotated Fig. 2) and a distal end (See annotated Fig. 2), wherein the proximal end of the clip body is attached to an exhaust end of a blower (See annotated Fig. 2, Paragraph 0012 “The at least one clamp is sufficiently rigidly fixed in place such that when engaging discharge tube 10, thereby coupling apparatus 100 to discharge tube 10”), wherein the hose runs through the clip body via a collar (See annotated Fig. 2), the hose ends in an atomizer (nozzle #104) and such atomizer is fixed into a hose hole (discharge port #102).

Regarding Claim 3, Bennington further discloses wherein the point of attachment between the atomizer and hose comprises an approximately right angle (See annotated Fig. 2, the angle between the hose and the nozzle appears to be between 80 and 100 degrees).
Regarding Claim 4, Bennington further discloses wherein the air barrier (see annotated Fig. 2, the air barrier is at the distal end of the blower attachment) comprises a flat side (the surface on the distal end of chassis #108 is understood to be flat just like the surface on the proximal end) allowing a user to lay the blower and attachment down flat.
Regarding Claim 5, Bennington further discloses a liquid atomizing and dispersal system comprising the blower attachment of claim 1 (apparatus #100), a pressurized tank (Paragraph 0012 “Feed conduit 106 is to be connected to a supply of a fluid (not shown) to be dispensed” and Paragraph 0014 “fluid supplied under pressure will be discharged”, the supply of fluid is understood to be a pressurized tank containing liquid), a liquid line (feed conduit #106) connecting the pressurized tank to the nozzle (nozzle #104), and a leaf blower (Paragraph 0012 “there is shown an apparatus 100 for converting a powered air blower (not shown in its entirety)” and the air blower can be used for blowing leaves).

    PNG
    media_image1.png
    981
    736
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US PGPUB 2020/0222923 A1 to Osborne discloses a blower attachment designed for attachment to an outlet di.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        April 8, 2021